Citation Nr: 1646525	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  16-41 902	)	DATE
	)
	)


THE ISSUES

1.  Whether the November 29, 2011 Board of Veterans' Appeals (Board) decision finding that the moving party was not entitled to an increased disability rating in excess of 20 percent for traumatic arthritis of the lumbar spine should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether the November 29, 2011 Board decision finding that the moving party was not entitled to an increased disability rating in excess of 20 percent for traumatic arthritis of the cervical spine should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, had active service from March 1941 to September 1945, and from May 1946 to February 1947.  

This matter is currently before the Board on the moving party's May 2016 motion for revision on the grounds of CUE of the November 29, 2011 Board decision, which denied an increased disability rating in excess of 20 percent for the service-connected traumatic arthritis of the lumbar spine, and granted an increased disability rating from 10 to 20 percent for service-connected traumatic arthritis of the cervical spine.

While the record is a bit confusing, by way of history, the moving party appears to have first been service connected for a back disability beginning in September 1945.  From November 13, 1982 until March 28, 2008, the back disability was styled as "traumatic arthritis of the lumbar and cervical spine." During that period of time, the service-connected back disability was assigned a single disability rating of 20 percent for both the lumbar and cervical spine.  On March 28, 2008, VA received a claim from the moving party for an increased rating for the cervical spine.  In a subsequent August 2008 rating decision, the Regional Office (RO) in Houston, Texas, granted separate compensable disability ratings of 20 percent for traumatic arthritis of the lumbar spine and 10 percent for traumatic arthritis of the cervical spine, effective March 28, 2008, the date of claim.  The moving party appealed the assigned ratings, and, in a November 29, 2011 decision, the Board denied an increased disability rating for the service-connected traumatic arthritis of the lumbar spine in excess of 20 percent, and granted an increased disability rating of 20 percent for the service-connected traumatic arthritis of the cervical spine.  


FINDINGS OF FACT

1.  A November 29, 2011 Board decision denied an increased disability rating in excess of 20 percent for service-connected traumatic arthritis of the lumbar spine, and granted an increased disability rating from 10 to 20 percent for service-connected traumatic arthritis of the cervical spine.  The moving party was provided with a copy of the decision, and did not appeal the Board decision to the United States Court of Appeals for Veterans Claims' (Court).

2.  As to the lumbar spine rating issue, there is no undebatable error of fact or law in the November 29, 2011 Board decision which would change the disposition of the denial of an increased disability rating in excess of 20 percent for traumatic arthritis of the lumbar spine.

3.  As to the cervical spine rating issue, the evidence of record at the time of the November 29, 2011 Board decision establishes that the moving party first became entitled to a 20 percent disability rating for traumatic arthritis of the cervical spine on April 26, 2007.

4.  As to the cervical spine rating issue, in the November 29, 2011 decision, had the Board not failed to appropriately apply 38 C.F.R. § 3.400(o)(2) when granting an increased disability rating of 20 percent for the service-connected traumatic arthritis of the cervical spine, the outcome would have been manifestly different, and an effective date of April 26, 2007 for the grant of an increased disability rating of 20 percent for traumatic arthritis of the cervical spine would have been assigned.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the Board's November 29, 2011 decision to deny an increased disability rating in excess of 20 percent for traumatic arthritis of the lumbar spine on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2015).

2.  The November 29, 2011 Board decision effectively granting an effective date of March 28, 2008, rather than the correct date of April 26, 2007, for the grant of an increased disability rating of 20 percent for the service-connected traumatic arthritis of the cervical spine was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A motion based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  In August 2016, the moving party was informed in writing of the law and regulations governing the standard of CUE.

VA Law and Regulation

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111; 
38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2015).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Argument

During (and prior to) the course of this motion consideration, the moving party submitted multiple, often confusing, statements concerning what constituted CUE in the November 29, 2011 Board decision.  Having reviewed the evidence of record, the Board finds that the moving party's contentions are best laid out in a February 2016 letter submitted to VA.  This letter contains three main arguments as to why there was CUE in the November 29, 2011 Board decision.

"Fraudulent Concealment"

In the February 2016 letter, and in multiple other documents, including the May 2016 CUE motion, the moving party advanced "fraudulent concealment" of an August 1957 private treatment record diagnosing arthritis of the cervical spine, and an August 1959 rating decision in which there is a handwritten note that the moving party is "0% from 02/06/47 arthritis, spine."  Having reviewed the evidence of record, it appears to the Board that the moving party is arguing that the Board erred in failing to assign earlier effective dates for the service-connected lumbar and cervical spine arthritis dating back to the date of initial service connection for a spinal disorder in the 1940s.

As discussed above, the moving party has alleged CUE in an increased rating decision, specifically, a November 29, 2011 Board decision denying an increased disability rating in excess of 20 percent for service-connected traumatic arthritis of the lumbar spine, and granting an increased disability rating from 10 to 20 percent for service-connected traumatic arthritis of the cervical spine.

The effective date for each separate compensable rating is March 28, 2008, the date of filing of the increased rating claim.  Per 38 C.F.R. § 3.400(o)(2), the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim for increase.  Even assuming that these records were "fraudulently concealed" and did show that the moving party first became entitled to 20 percent or higher disability ratings for lumbar and cervical spinal arthritis prior to March 28, 2008, as the records are dated much earlier than March 28, 2007 (one year prior to the date of claim), in the instant matter such records cannot be used to establish an effective date earlier than March 28, 2008 for the service-connected lumbar and cervical spine arthritis because a claim for increase was not received within one year of when entitlement arose.  See Gaston, 605 F.3d at 984. 

Further, as the records are far outside the relevant temporal focus of one year prior to the date of claim for adjudicating an increased rating claim, the advanced "fraudulently concealed" records are incapable of demonstrating that 20 percent or higher disability ratings were warranted for the relevant period that was then on appeal as to the service-connected lumbar and cervical spine arthritis.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons, the advanced "fraudulently concealed" documents do not reflect that reversal or revision of the Board's November 29, 2011 decision is warranted on this basis.  There is no error in the Board's adjudication of the appeal as to these records, and no showing how such records would have changed the outcome of the decision.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

Entitlement to 60 Percent Rating

Next, in the February 2016 argument, the moving party advanced that the evidence before the Board at the time of the November 29, 2011 Board decision showed that the moving party was entitled to "60 percent for arthritis."  Such an argument relates to the moving party's disagreement with how the Board weighed and/or evaluated the evidence of record in reaching its determination, which is explicitly not CUE.  38 C.F.R. § 20.1403(d). 

April 26, 2007 Private Treatment Record

Finally, the moving party argues that an effective date of April 26, 2007 is warranted as a Statement of Attending Physician issued on that date noted "that the Veteran's spinal stenosis was severe."  As the November 29, 2011 Board decision did not assign an increased disability rating for the service-connected lumbar spine arthritis, this argument is irrelevant as to the question of whether the moving party was entitled to an increased disability rating in excess of 20 percent for traumatic arthritis of the lumbar spine; however, as the Board did grant an increased disability rating of 20 percent (from 10 percent) for the service-connected traumatic arthritis of the cervical spine, the moving party's argument is relevant as to that issue.

The pertinent laws and regulations at the time of the November 29, 2011 Board decision were essentially the same as they are now.  Specifically, 38 C.F.R. 
§ 3.400(o)(2) provided then, as now, that the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.

As discussed above, VA received the increased rating claim on March 28, 2008.  As such, the relevant temporal focus for adjudicating this increased rating claim began on March 28, 2007, which is one year before the claim for increase was filed.  See Hart, 21 Vet. App. at 505.  Review of the November 29, 2011 Board decision reflects that, in finding that the moving party was entitled to an increased disability rating of 20 percent for the service-connected traumatic arthritis of the cervical spine, the Board cited to the April 26, 2007 Statement of Attending Physician noting that the moving party's spinal stenosis was severe.  

This was the earliest evidence to which the Board cited, and it is within one year of the date of claim.  As such, the Board should have considered whether an effective date of April 26, 2007 for the increased rating to 20 percent for the cervical spine disability was warranted pursuant to 38 C.F.R. § 3.400(o)(2); however, the November 29, 2011 decision reflects that the Board did not consider the appropriate effective date for the increased cervical spine rating.  Rather, the Board merely granted the increase without commenting on the appropriate effective date.  As 

such, in the subsequently issued December 2011 RO rating decision effectuating the Board's November 29, 2011 decision, the RO assigned an effective date of March 28, 2008, the date of claim for increase, for the cervical spine arthritis rating increase.

The remaining question is whether an effective date of April 26, 2007 would have been awarded had the November 29, 2011 Board decision applied the legal criteria correctly.  The evidence of record reflects that the April 26, 2007 Statement of Attending Physician was the earliest evidence of record cited to by the Board concerning the severity of the service-connected spinal disorders, and that this evidence was dated within the relevant one-year appeal period.  There is no indication that the moving party first became entitled to a 20 percent disability rating for the service-connected cervical spine arthritis earlier than April 26, 2007.  In fact, a September 2006 Board decision found no CUE in a May 2006 Board decision finding that an increased disability rating for the cervical spine arthritis was not warranted.  In short, had the Board considered 38 C.F.R. § 3.400(o)(2), an effective date of April 26, 2007 unmistakably would have been assigned.

Based on the above, the Board concludes that, but for the Board's failure to apply 38 C.F.R. § 3.400(o)(2) at the time of its November 29, 2011 decision, the outcome would have been manifestly different and an effective date of April 26, 2007 for the grant of an increased disability rating of 20 percent for traumatic arthritis of the cervical spine would have been assigned.  As such, the Board finds that the November 29, 2011, Board decision granting an increased disability rating of 20 percent for traumatic arthritis of the cervical spine but failing to address the issue of an effective date pursuant to 38 C.F.R. § 3.400(o)(2) was clearly and unmistakable erroneous, and should be revised to show a grant of an effective date for the increase of April 26, 2007, the date of the Statement of Attending Physician, which 

was the earliest evidence that the moving party's cervical spine arthritis had worsened, and which was dated within one year of the March 28, 2008 claim for an increased disability rating.


ORDER

The motion for reversal or revision of the November 29, 2011 Board decision finding that the moving party was not entitled to an increased disability rating in excess of 20 percent for traumatic arthritis of the lumbar spine is denied.

The November 29, 2011 Board decision, having been found to be clearly and unmistakably erroneous in having effectively assigned an effective date of March 28, 2008 for the grant of an increased 20 percent disability rating for traumatic arthritis of the cervical spine, is revised to reflect an effective date of April 26, 2007 for the grant of the 20 percent disability rating for the service-connected traumatic arthritis of the cervical spine.



                       ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



